Turnee, J.
...... 1. “An amendment to a motion for a new trial, which has upon it an entry to the effect that it was ‘ allowed ’ by the judge, with nothing else to indicate an approval of its grounds, is not sufficiently verified to authorize this court to deal with the assignments of error therein.” Dunn v. State, 116 Ga. 515. See also Jackson v. State, Id. 835, and cit.
2. The evidence adduced on the trial of this case being directly conflicting as to a controlling issue of fact, the verdict in favor of the prevailing party in the court below will be allowed to stand, since it has received the approval of the trial judge.

Judgment on main bill of exceptions affirmed; cross-bill dismissed.